DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 07/12/2021.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 2A, Claims 1-19, in the reply filed on 07/12/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Minor Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, in the limitation of the claim, “The array substrate of claim 8, wherein a material of the conduction pieces includes: molybdenum, titanium, aluminum, copper, or a combination of two or more thereof”, the underlined word or should be added.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 16, the instant claim recites limitation in view of claim 1, where claim 16 recites “the lines" (claim 16, line 2). Claim 1 teaches “scan lines” (claim 1, line 2) and “data lines” (claim 1, line 3). It is unclear whether “the lines” in claim 16 refers to scan lines, data lines or both, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which refers lines as “conductive lines” and the examiner shall consider “the lines” as both scan and data lines which are conductive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0103772 A1 (Lee) and further in view of CN 101281712 A (Liu). 
Regarding claim 1, Lee discloses, an array substrate (an active matrix organic electroluminescence display device of which Fig. 5 shows an enlarged view of a small section; [0037]), 

a plurality of pixel units (160; Fig. 5; [0038]; i.e. electroluminescence device) are disposed at intersections of the scan lines (110) and the data lines (120) (Fig. 5; [0037] – [0041]); and 

    PNG
    media_image1.png
    666
    666
    media_image1.png
    Greyscale

an electrostatic discharge protection circuit (D; Fig. 6; [0042]; i.e. electrostatic discharge prevention unit), coupled to the scan lines (110) (Fig. 6; [0042]).  

    PNG
    media_image2.png
    703
    667
    media_image2.png
    Greyscale

But Lee fails to teach explicitly, an array substrate, comprising a substrate, including a display area and a wiring area,
However, in analogous art, Liu discloses, an array substrate, comprising a substrate (100; Fig. 1; page 3; i.e. substrate), including a display area (center; Fig. 1) and a wiring area (periphery; Fig. 1) (Fig. 1; page 3),

    PNG
    media_image3.png
    451
    654
    media_image3.png
    Greyscale



Regarding claim 2, the combination of Lee and Liu discloses, the array substrate of claim 1, wherein the electrostatic discharge protection circuit (109; Fig. 1; page 3; i.e. electrostatic discharge ring; Liu Reference) is an anti-static ring circuit (page 3). See claim 1 for 103 motivation.
Note: Liu teaches on page 3 that one electrostatic discharge ring is arranged on the substrate to eliminate static electricity. 
Regarding claim 3, Lee discloses, the array substrate of claim 1, wherein the electrostatic discharge protection circuit (D) is a point discharge circuit (Fig. 6; [0042]).  
	Note: The discharge circuit D taught by Lee is a point discharge circuit. See also Figures 7A-7C, para. [0044]. The instant application also uses similar structure 220 in Fig. 2C, para. [0037].

    PNG
    media_image2.png
    703
    667
    media_image2.png
    Greyscale

Regarding claim 16, Lee discloses, the array substrate of claim 1, wherein a material of the electrostatic discharge protection circuit (D) is equivalent to a material of the lines (110) (Fig. 6; [0042]).
Note:  Since the electrostatic discharge protection circuit (D) is part of the signal line 110, it can be deduced that the material of the electrostatic discharge protection circuit is equivalent to the material of the signal lines.
Regarding claim 17, the combination of Lee and Liu discloses, the array substrate of claim 1, wherein the electrostatic discharge protection circuit (109) is disposed in the wiring area (in the periphery) (Fig. 1; page 3; Liu Reference).  See claim 1 for 103 rationale.
Regarding claim 18, the combination of Lee and Liu discloses, the array substrate of claim 2, wherein the anti-static ring circuit (109) includes a ring circuit (designated on Fig. 1) composed of four diodes (113, 119, 115 and 117; Fig. 1; page 3; i.e. diodes), wherein the ring circuit includes an 

    PNG
    media_image4.png
    523
    806
    media_image4.png
    Greyscale

Regarding claim 19, the combination of Lee and Liu discloses, the array substrate of claim 18, wherein the input end (designated on Fig. 1) is coupled to the scan lines (101) (Fig. 1; page 3; Liu Reference), and 
But the combination of Lee and Liu fails to teach explicitly, the output end (designated on Fig. 1) is coupled to ground.  
However, the above limitation ‘the output end is coupled to ground’ is an ‘intended use’ of the ring circuit. This ‘intended use’ limitation does not define additional structural aspects of the claimed invention. The active array devices with electrostatic protection of Liu is capable of performing the intended use. The output end can be coupled to the ground. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is the output end is coupled to ground’ is considered taught by the prior art Liu. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Claims 4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Liu as applied to claim 3 and further in view of US 2013/0285196 A1 (Dissegna).
Regarding claim 4, Lee discloses, the array substrate of claim 3, wherein the electrostatic discharge protection circuit (D) includes a plurality of discharge units (Fig. 6 of Lee shows two as an example, there will be additional discharge units for a complete display system) disposed in parallel (Fig. 6; [0042]), and 
But the combination of Lee and Liu fails to teach explicitly, the discharge units are insulated from each other in a first direction. 

However, in analogous art, Dissegna discloses, the discharge units (2601 and 2602; Fig. 2B; [0026]; i.e. ESD cells) are insulated (by dielectric isolation region 267) from each other in a first direction (horizontal) (Fig. 2B; [0026]).

    PNG
    media_image5.png
    328
    749
    media_image5.png
    Greyscale

 insulated from each other in horizontal direction as taught by Dissegna since for the ESD device to be reliable and robust, they must be insulated from each other so that the carriers and the currents do not penetrate from one device to the other device and jeopardize the timing of the ESD triggering of both ESD devices. Absent this important teaching in Lee, a person with ordinary skill in the art would be motivated to reach out to Dissegna while forming an organic electroluminescence display device of Lee. 
Regarding claim 8, Lee discloses, the array substrate of claim 4, wherein each of the discharge units (D) includes two conduction pieces (left and right conduction pieces with a small gap) separated from each other in a second direction (horizontal, while the first direction is vertical in Fig. 6), and disposed by facing each other (the pointed side or cusps facing each other) (Fig. 6; [0042]).  

    PNG
    media_image2.png
    703
    667
    media_image2.png
    Greyscale

Regarding claim 9, Lee discloses, the array substrate of claim 8, wherein the second direction (horizontal) is perpendicular to the first direction (vertical) (Fig. 6; [0042]).  
Regarding claim 10, Lee discloses, the array substrate of claim 8, wherein two facing ends (two pointed tips of discharge unit D) of the two conduction pieces (left and right), are respectively two point tips (Fig. 6; [0042]) .  
Regarding claim 11, Lee discloses, the array substrate of claim 10, wherein the spacing distances (gap between two pointed tips) between the point tips of the two conduction pieces of the discharge units (discharge unit D of top and bottom signal lines 110), are the same in the second direction (horizontal) (Fig. 6; [0042]).  
Regarding claim 12, Lee discloses, the array substrate of claim 10, wherein the spacing distances (gap between two pointed tips) between the point tips of the two conduction pieces of the discharge units (discharge unit D of top and bottom signal lines 110), can be different in the second direction (horizontal) for a particular design (Figures 7 and 8; [0044] – [0049]).  
But the combination of Lee, Liu and Dissegna fails to teach explicitly, wherein the spacing distances between the point tips of the two conduction pieces of the discharge units, are different in the second direction.  
However, Lee teaches in para. [0044] that the design of the point tips of the two conduction pieces can be tips contacting each other (Fig. 7A), overlapping critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  Thus, because it has been held in MPEP 2144.05 (II) (A) that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it would have been obvious to use different spacing distances between the point tips to the rest of the claimed invention.
Regarding claim 13, Lee discloses, the array substrate of claim 10, wherein the spacing distances (gap between two pointed tips) between the point tips of the two conduction pieces of the discharge units (discharge unit D of top and bottom signal lines 110), are partly the same in the first direction (vertical) (Fig. 6; [0042]).  
Note: The examiner interpreted the claim as the distance between the point tips of two discharge units of top and bottom signal lines at the left side and at the right side of the gap are the same. Lee teaches in Fig. 6 that the distance between the point tips of two discharge units D of top and bottom signal lines 110 at the left side and at the right side of the gap are the same. Thus Lee teaches the limitation.

    PNG
    media_image2.png
    703
    667
    media_image2.png
    Greyscale


Regarding claim 14, Lee discloses, the array substrate of claim 10, wherein the point tips are triangular (the point tips are triangular in shape in discharge unit D; Figures 6 and 7; [0042]).  


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Liu and Dissegna as applied to claim 4 and further in view of US 2009/0262094 A1 (Lin).
Regarding claim 5, the combination of Lee, Liu and Dissegna teaches claim 4 but fails to teach explicitly, the array substrate, wherein the discharge units are separated from each other by a same spacing distance in the first direction.  
However, in analogous art, Lin discloses, the array substrate, wherein the discharge units (12; Figures 3 and 4; [0021]; i.e. point discharge structures) are separated from each other by a same spacing distance (distance between bases of the point discharge structures 12 which is same as the distance between signal lines 10) in the first direction (horizontal).
Note: Lin teaches in para. [0021] that the gaps between any two neighboring point discharge structures 12 of the same pair are formed with equal distance D. Thus the distance between signal lines 10 should also be equal.

    PNG
    media_image6.png
    467
    541
    media_image6.png
    Greyscale

 separated from each other by the same spacing distance in horizontal direction as taught by Lin since the separation of the discharge units depend on the separation of the signal lines in a flat panel display and are usually placed at equal distance due to the placement of the pixels in a grid format. It also facilitates the signal layout and make the layout compact with minimum design rules. Absent this important teaching in Lee, a person with ordinary skill in the art would be motivated to reach out to Lin while forming an organic electroluminescence display device of Lee. The examiner notes that the inventors did not provide any technical merit of the discharge units being separated from each other by the same spacing distance in the first direction in Spec. para. [0039] – [0041].

Regarding claim 6, the combination of Lee, Liu, Dissegna and Lin teaches, the array substrate of claim 4, wherein the discharge units (12) are respectively separated from each other by different spacing distances in the first direction (horizontal) (Fig. 1; [0018]).  
Note: Lin shows at the center of Fig. 1 that the gap between two neighboring point discharge structures 12 between 1st and 2nd signal lines from the left side and the gap between two neighboring nd and 3rd signal lines from the left side are different. Thus Lin teaches the limitation.

    PNG
    media_image7.png
    587
    721
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lee, Liu, Dissegna and Lin before him/her, to modify the teachings of an organic electroluminescence display device with point discharge ESD circuit as taught by Lee and to include the teachings of the ESD discharge units being separated from each other by different spacing distance in horizontal direction as taught by Lin since the separation of the discharge units depend on the separation of the signal lines in a flat panel display and are sometimes dependent on the convenience of routing of the signal lines. Absent this important teaching in Lee, a person with ordinary skill in the art would be motivated to reach out to Lin while forming an organic electroluminescence display device of Lee. The examiner notes that the inventors did not provide any technical merit of the discharge units being separated from each other by different spacing distance in the first direction in Spec. para. [0040].
Regarding claim 7, the combination of Lee, Liu, Dissegna and Lin teaches, the array substrate of claim 4, wherein the discharge units (12) are respectively separated from each other in a plurality of spacing distances (between the top and the middle portions of Fig. 1), wherein a portion of the spacing distances (top) are the same in the first direction (horizontal) (Fig. 1; [0018]).  
Note: Lin shows in Fig. 1 that the gap between two neighboring point discharge structures 12 between signal lines on top of Fig. 1 are same while the gap between two neighboring point discharge structures 12 between signal lines at the middle are different. Thus Lin teaches the limitation.


    PNG
    media_image7.png
    587
    721
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Lee, Liu, Dissegna and Lin before him/her, to modify the teachings of an organic electroluminescence display device with point discharge ESD circuit as taught by Lee and to include the  separated from each other by different spacing distance in horizontal direction as taught by Lin since the separation of the discharge units depend on the separation of the signal lines in a flat panel display and are sometimes dependent on the convenience of routing of the signal lines. Absent this important teaching in Lee, a person with ordinary skill in the art would be motivated to reach out to Lin while forming an organic electroluminescence display device of Lee. The examiner notes that the inventors did not provide any technical merit of the discharge units being separated from each other by different spacing distance in the first direction in Spec. para. [0039] - [0041].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Liu and Dissegna as applied to claim 8 and further in view of US 2017/0090266 A1 (Wang).
Regarding claim 15, the combination of Lee, Liu and Dissegna teaches claim 8 but fails to teach explicitly, the array substrate, wherein a material of the conduction pieces includes: molybdenum, titanium, aluminum, copper, a combination of two or more thereof.  
However, in analogous art, Wang discloses, the array substrate, wherein a material (aluminum) of the conduction pieces (102) includes: molybdenum, titanium, aluminum, copper, a combination of two or more thereof (Figures 1 and 2; [0049]).  
Note: The examiner interpreted the claim as requiring any one of the materials or a combination in the conduction pieces.




Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0364532 A1 (Xu) - An array substrate and a liquid crystal panel are disclosed. The common electrode wirings of the array substrate include a plurality of common electrode sub-wirings, two first-common-electrode-wirings, and at least one second-common-electrode-wiring. The active area of the array substrate is divided into at least two areas along an extending direction of the scanning line. Each of the second-common-electrode-wirings is configured between two adjacent areas.
2. US 2018/0301474 A1 (Zhao) - An array substrate is disclosed comprising a display region and a peripheral wiring region. The peripheral wiring region, gate driving circuits and data driving lines are arranged respectively in correspondence with scanning lines and data lines in the display region and the gate driving circuits are electrically connected to different metal layers arranged in wire on array of the chip on film region to improve the electrostatic protection of the array substrate. 
3. US 2014/0361301 A1 (Huang) - A display panel is disclosed including a substrate, a peripheral circuit, a plurality of pixel electrodes, a plurality of switches, and an insulating layer. The substrate has a display region and a non-display region. At least a portion of the peripheral circuit is located on the display region of the substrate. The pixel electrodes are located on 
4. US 2018/0180913 A1 (Yeom) - A liquid crystal display device is disclosed including an antistatic structure. It includes a first electrostatic discharge (ESD) circuit to prevent static electricity generated from the common voltage pattern and a second ESD circuit to prevent static electricity generated from a data line, the first ESD circuit is floated from a common voltage line and is electrically connected to a common voltage jumping pattern which connects the common voltage line with a common electrode, thereby preventing static electricity generated from the common voltage pattern from flowing into the data line.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/12/2021